  Case 2:19-cv-00249-PLM-MV ECF No. 18 filed 06/26/20 PageID.220 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

CHRISTOPHER LAWRENCE WHITE,                    )
                     Petitioner,               )
                                               )      No. 2:19-cv-249
-v-                                            )
                                               )      Honorable Paul L. Maloney
CONNIE HORTON,                                 )
                          Respondent.          )
                                               )

                                     JUDGMENT

      The Court denied Christopher White’s § 2254 petition for habeas relief. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 26, 2020                                       /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
